Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OF 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 FEARLESS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA 333-135647 20-3155365 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 927 Lincoln Road, Suite 200, Miami, Florida 33139 (Address of principal executive offices, including zip code) (305) 674-1211 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x As of August 8, 2007, Fearless International, Inc. had 59,909,202 shares of common stock outstanding. Transitional Small Business Disclosure Format: Yes o No x TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheet - As of June 30, 2007 3 Condensed Consolidated Statement of Operations - For the Three Months Ended June 30, 2007 and 2006 and February 23, 2004 (Inception) to June 30, 2007 4 Condensed Consolidated Statement of Cash Flows - For the Three Months Ended June 30, 2007and 2006 and February 23, 2004 (Inception) to Date 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Controls and Procedures 11 Part II. Other Information Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 FEARLESS INTERNATIONAL, INC. (A Development Stage Company) Consolidated Balance Sheet As of June 30, 2007 (unaudited) ASSETS Current Assets Cash $ Other Current Assets Total Current Assets Fixed Assets Tooling for BoatEngines 28' Tooling 28' Prototypes 44' Design and Tooling 68' Design and Tooling General Boat Design Other Fixed Assets Construction in Progress Total Gross Fixed Assets Accumulated Depreciation ) Net Fixed Assets TOTAL ASSETS $ LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable $ Accrued Expenses Customer Progress Payments Short Term Loan, Mellon Bank (Note 4) Short Term Loans (Note 4) Bridge Loans (Note 3) Payroll Liabilities Total Current Liabilities Total Liabilities Equity Common Stock: $0.001 Par Value, 840,000,000 Shares Authorized; 57,855,800 Shares Outstanding (Note 6) Common Stock Subscribed Additional Paid in Capital Retained Earnings ) Net Income ) Total Equity ) TOTAL LIABILITIES & EQUITY $ The accompanying notes are an integral part of these financial statements. FEARLESS INTERNATIONAL, INC (A Development State Company) Condensed Consolidated Statement of Operations For the Three Months Ended June 30, 2007 and 2006 and February 23, 2004 (Inception) to June 30, 2007 (unaudited) February 23, 2004 Three Months Ended (Inception) to June 30, 2007 June 30, 2006 June 30, 2007 Revenue Sales 28' $ $ - $ Cost of Sales Gross Profit 0 Operating Expenses Marketing Advertising Promotions/Boat Shows Professional and Legal Fees Travel Expenses Depreciation 0 Payroll Expenses 0 Organizational Expenses 25 Insurance 0 Rent Expense 0 Charity 0 Legal Settlement 0 0 Other General and Administrative Expenses Total Operating Expenses Loss From Operations ) ) ) Other Expense Bridge Loan 90 Interest Expense Letter of Credit Fees 0 Total Other Expense Net (Loss) Before Tax Provision ) ) ) Tax (Benefit) Provision 0 0 0 Net (Loss) $ ) $ ) $ ) Basic and Diluted (Loss) Per Share $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. FEARLESS INTERNATIONAL, INC. (A Development Stage Company) Condensed Consolidated Statement of Cash Flows For the Three Months Ended June 30, 2007 and 2006 and February 23, 2004 (Inception) to Date (unaudited) February 23, 2004 Three Months Ended (Inception) to June 30, 2007 June 30, 2006 June 30, 2007 Cash Flows from Operating Activities Net (Loss) $ ) ) $ ) Adjustments to Reconcile Net Income to Net Cash Provided by Operations: Depreciation Stock Issued for Settlement Changes in Assets and Liabilities: Deposits ) Accounts Payable ) Customer Progress Payments Accrued Expenses Payroll Liabilities 12 Due from Shareholders ) ) Net Cash Provided (Used) by Operating Activities ) ) ) Cash Flows From Investing Activities Purchase of Fixed Assets ) ) ) Net Cash Used From Investing Activities ) ) ) Cash Flows from Financing Activities Capital Contribution Proceeds from Sale of Stock Short Term Loan Proceeds Notes Payable to Member ) Member Notes Payable to Equity Bridge Loan Proceeds (Payment) ) Net Cash Provided by Financing Activities Net Cash Increase for Period ) Cash at Beginning of Period - Cash at End of Period $ $ $ The accompanying notes are an integral part of these financial statements. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. BUSINESS AND OPERATION Fearless International, Inc., a Nevada corporation (the  Company ) is engaged in the design and marketing of luxury performance powerboats and yachts. The Company is a development stage company. PBC, LLC, a Missouri company, was formed February 23, 2004 to design and develop luxury performance boats and yachts. This entity was dissolved and all assets and liabilities were transferred to PB Holdings, LLC, a Florida limited liability company formed on September 7, 2005. Due to changes in ownership, PB Holdings, LLC was dissolved and Fearless Yachts, LLC, a privately held Missouri limited liability company ( Fearless Yachts ), was formed February 14, 2006. On December 8, 2006, the Company (then known as New Era Marketing, Inc.), and Joseph MacKenzie, its then majority stockholder and president, entered into a Contribution Agreement (the  Acquisition Agreement ) with Fearless Yachts and its individual members. In connection with the closing of the Acquisition Agreement on December 11, 2006 (the  Acquisition ), Fearless Yachts became a wholly-owned subsidiary of the Company and the members of Fearless Yachts received an aggregate of 27,000,000 shares of the Companys common stock in exchange for all issued and outstanding membership interests in Fearless Yachts. As a result, at the closing of the Acquisition, the members of Fearless Yachts contributed 100% of their membership interests therein in return for a number of shares of common stock of the Company representing approximately 47% of the 57,100,000 shares of common stock issued and outstanding following the Acquisition, as the Company concurrently redeemed and canceled approximately 8,900,000 shares of its common stock. Accounting Treatment; Change of Control The Acquisition was accounted for as a reverse acquisition, as the former members of Fearless Yachts owned nearly a majority of the outstanding shares of the Companys common stock immediately following the Acquisition and all executive officers of the Company were prior to the Acquisition the executive officers of Fearless Yachts. Consequently, Fearless Yachts is deemed to be the acquirer in the reverse Acquisition and therefore the assets and liabilities and the historical operations of Fearless Yachts prior to the Acquisition are reflected in the financial statements and will be recorded at the historical cost basis of Fearless. The consolidated financial statements of the Company subsequent to the Acquisition includes the assets and liabilities of both the Company and Fearless Yachts, historical operations of Fearless Yachts, and operations of the Company from the closing date of the Acquisition. As a result of the issuance of the shares of the Companys common stock pursuant to the Acquisition, a change in control of the Company occurred on the date of the consummation of the Acquisition. These financial statements are prepared in accordance with accounting principles applicable to a going concern. The Company is in the development stage and just begun commercial production. At present, management devotes significant time to raise sufficient funds to fund its development operations. The ability of the Company to continue as a going concern with respect to its planned principal business activity is dependent upon its successful efforts to raise additional financing. Recent Accounting Pronouncements In December 2004, the FASB issued SFAS No. 153, Exchanges of Nonmonetary Assets-An Amendment of APB Opinion No. 29. SFAS 153 eliminates the exception from fair value measurement for nonmonetary exchanges of similar productive assets in paragraph 21(b) of APB Opinion No. 29, Accounting for Nonmonetary Transactions, and replaces it with an exception for exchanges that do not have commercial substance. The adoption of SFAS 153 in January 2006 did not have a significant impact on the Companys financial statements. In May 2005, the FASB issued SFAS No. 154, Accounting Changes and Error Corrections, a replacement of APB Opinion No. 20 and FASB Statement No. 3. SFAS No. 154 provides guidance on the accounting for and reporting of accounting changes and error corrections. It establishes retrospective application, or the latest practicable date, as the required method for reporting a change in accounting principle and the reporting of the correction of an error. SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005. The adoption of SFAS No. 154 will not have a significant impact on the Companys results of operations and financial condition. In February 2006, the FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments-an amendment of FASB Statements No. 133 and 140. SFAS No. 155 amends SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, to permit fair value remeasurement for any hybrid financial instrument with an embedded derivative that otherwise would require bifurcation, provided that the whole instrument is accounted for on a fair value basis. SFAS No. 155 amends SFAS No. 140, Accounting for the Impairment or Disposal of Long-Lived Assets, to allow a qualifying special-purpose entity (SPE) to hold a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS No. 155 applies to all financial instruments acquired or issued after the beginning of an entitys first fiscal year that begins after September 15, 2006, with earlier application allowed. The Company does not expect the adoption of SFAS No. 155 to have a material impact on its consolidated results of operations and financial condition. In July 2006, the FASB issued FASB Interpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes, which prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return (including a decision whether to file or not to file a return in a particular jurisdiction). The accounting provisions of FIN No.48 are effective for fiscal years beginning after December 15, 2006. The Company is currently assessing whether adoption of this Interpretation will have an impact on its financial position or results of operations. In September 2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements, which establishes a framework for reporting fair value and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company is currently assessing the impact of the adoption of this standard on its financial statement. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115, (SFAS No. 159). SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of this Statement apply only to entities that elect the fair value option. However, the amendment to FASB Statement No. 115, Accounting for Certain Investments in Debt and Equity Securities, (SFAS No. 115), applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective for the Companys consolidated financial statements for the annual reporting period beginning after November 15, 2007. The Company is currently evaluating the impact of this new pronouncement on its consolidated financial statements. NOTE 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (which include normal recurring adjustments) considered necessary to present fairly the financial position, results of operations and cash flows at June 30, 2007 and for all periods presented have been made. Operating results for the three ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending March 31, 2008. These financial statements should be read in conjunction with the Companys Annual Report on Form 10-KSB for the period ending March 31, 2007. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires the Companys management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fixed Assets Fixed assets are recorded at cost. They will be depreciated using the straight-line method over the estimated useful lives of the related assets of 3-7 years, when they are put into service. Advertising Costs The Company expenses marketing, promotion, and advertising costs as incurred. Earnings Per Share SFAS No. 128, Earnings Per Share, requires dual presentation of earnings per share  basic and diluted. Basic earnings per share is computed by dividing income available to common stockholders (the numerator) by the weighted average number of common shares (the denominator) for the period. The computation of diluted earnings per share is similar to basic earnings per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potentially dilutive common shares had been issued. Interim Financial Information The unaudited interim financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position, results of operations and cash flows as at June 30, 2007, and 2006, have been included. Readers of these financial statements should note that the interim results for the three months period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the fiscal year as a whole. NOTE 3. BRIDGE LOANS PAYABLES AND WARRANTS The bridge loans payable were originally issued as 10% Senior Secured Promissory Notes, with outstanding principal due and payable on the earlier to occur of July 27, 2006 or upon closing of a financing of $5,000,000.
